_____________

                                No. 96-1293WA
                                _____________

Tenna M. Potter,                      *
                                      *
                   Appellant,         *
                                      *   Appeal from the United States
     v.                               *   District Court for the Western
                                      *   District of Arkansas.
Shirley S. Chater,                    *
Commissioner of the Social            *         [UNPUBLISHED]
Security Administration,              *
                                      *
                   Appellee.          *
                                _____________

                        Submitted:    January 27, 1997

                          Filed: January 30, 1997
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Tenna M. Potter appeals the district court's judgment affirming the
Social Security Commissioner's decision to deny Potter's applications for
disability insurance benefits and supplemental security income.     Having
reviewed the record and the parties' briefs, we conclude substantial
evidence supports the Commissioner's decision that Potter is not disabled
for Social Security purposes.   Because an opinion by this court would not
have precedential value, we affirm for the reasons stated in the magistrate
judge's recommendation adopted by the district court without further
discussion.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.